Citation Nr: 1235421	
Decision Date: 10/12/12    Archive Date: 10/17/12

DOCKET NO.  03-28 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to September 28, 2006. 

2.  Entitlement to an effective date earlier than September 28, 2006, for the assignment of a total rating based upon individual unemployability (TDIU) due to service-connected disabilities. 

3.  Entitlement to an effective date earlier than September 28, 2006, for the establishment of basic eligibility for Dependents' Educational Assistance (DEA). 


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Lincoln, Nebraska, Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted the Veteran service connection for PTSD, with an initial evaluation of 50 percent for the period from January 10, 2003 through September 27, 2006, and a 70 percent evaluation thereafter.  The RO also granted the Veteran TDIU and DEA benefits, effective September 28, 2006. 

In July 2008, the Board, in pertinent part, denied the Veteran's claim for an initial evaluation in excess of 50 percent for PTSD prior to September 28, 2006. The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  By a July 2009 order, the Court, in pertinent part, pursuant to a joint motion, vacated the Board's decision as to the denial of an initial evaluation above 50 percent for PTSD prior to September 28, 2006, and the intertwined issues of entitlement to effective dates prior to September 28, 2006, for the grant of TDIU and DEA benefits.  The Board again denied the claim in January 2010, and the Court again vacated the Board's decision in December 2011.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required on his part.


REMAND

From January 10, 2003, through September 27, 2006, a 50 percent initial evaluation is assigned for the Veteran's disability due to PTSD.  The Veteran contends that a higher benefit is warranted because his service-connected PTSD resulted in individual unemployability during this period.  

An April 2003 VA examination report reflects that the examiner noted that the Veteran met the criteria for a substance-induced mood disorder in November 2002, when he initiated withdrawal from alcohol, but, at four months of sobriety, the Veteran's depression could be a separate diagnosis.  The examiner assigned separate Global Assessment of Functioning (GAF) scores for PTSD and for depression.  	The examiner who conducted an October 2003 VA examination noted that it was unlikely that the Veteran would be employable, given his PTSD and his depression.  However, as noted, the Veteran at that time had been awarded service connection for PTSD, but not for depression.  

Effective in May 2003, the Veteran was granted service connection for hearing loss, evaluated as noncompensable, and tinnitus, evaluated as 10 percent disabling.  No opinion as to occupational impairment due to hearing loss and tinnitus was obtained.  

The examiner who conducted November 2004 VA examination continued to separate symptoms and impairment due to PTSD from those due to depression, and assigned separate GAF scores for impairment due to depression and impairment due to PTSD.  Since service connection was not in effect for depression, only symptoms and impairment attributed to PTSD was considered in assignment of the disability rating for PTSD.  

By a rating decision issued in March 2006, effective from January 3, 2006, the Veteran was granted service connection for a fracture of the left mandibular ramus.  By a rating decision issued in September 2006, the Veteran was granted service connection for diabetes mellitus, effective January 3, 2006.  No opinion as to occupational impairment due to these disabilities was obtained.  
The examiners who conducted November 2006 and August 2007 VA psychiatric examinations, in contrast to the examiners who had conducted prior VA examinations, concluded that the symptoms of the Veteran's service-connected PTSD were not separable from symptoms of depression.  The examiner who conducted the November 2006 VA psychiatric examination opined that the Veteran's psychiatric disability severely impaired his employability.  However, he did not provide an opinion as to when PTSD resulted in severe industrial impairment.   

Effective from September 28, 2006, the Veteran has been granted service connection for nine (9) disabilities, including PTSD, which were evaluated 90 percent disabling in combination as of September 28, 2006.  Based on the impairments of employability resulting from the nine disabilities, a total (100 percent) evaluation due to TDIU is in effect from that date.  However, the Veteran contends that the 2006 and 2007 psychiatric opinions demonstrate that he is entitled to an award based on individual unemployability prior to September 28, 2006.  The Board is requesting additional medical opinion to assist it to reconcile the apparent conflict in the medical evidence.

Accordingly, the case is REMANDED for the following action:

1.  Review the VA inpatient and outpatient treatment records from January 2003 through September 27, 2006 to assure that all VA records for that period are associated with the claims file.  If any record during that period is not associated with the claims files, associate the record with the claims or virtual file in a form available to a reviewer/examiner.  Only associate additional records which are nonduplicative.

Associate the Veteran's current records with the claims file or virtual file as well.  

2.  Afford the Veteran an opportunity to identify any non-VA treatment records and non-clinical, alternative records, such as education records, employment clinical records, statements of other lay individuals, or other records which might substantiate his claim, especially records relevant to the period from January 2003 through September 27, 2006. 

Obtain any identified records, with the Veteran's consent, as appropriate, or advise the Veteran that it is his responsibility to submit them.

3.  After instructions in paragraphs #1 and #2 are conducted, the Veteran's claim file should be reviewed by a psychiatrist, preferably one who specializes in treatment of PTSD, if such a specialist is available.  All pertinent pathology should be noted in the examination report.  In particular, the examiner should review, and discuss treatment records from January 2003 through September 27, 2006.  After the relevant evidence is reviewed, the VA reviewer should determine whether VA examination is required and whether any studies should be conducted.  If examination or other diagnostic evaluation is required, such evaluation/examination should be conducted.  

The reviewer/examiner should be advised of the following:  

	Because a 100 percent evaluation due to TDIU is in effect from September 28, 2006, the Veteran has not appealed the evaluation assigned for PTSD from September 28, 2006.  No opinion as to the Veteran's impairments of employability after September 28, 2006, is sought.
	A veteran is individually unemployable for purposes of veterans' benefits when service-connected disability precludes substantially gainful employment (more than marginal employment) consistent with the veteran's educational and occupational background, but without regard to his age or any non service-connected disorders.  
	The term "as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is evenly divided, that is, a likelihood of 50 percent.  The term "more than likely" means likelihood greater than 50 percent; "less than likely" reflects a likelihood of 49 percent or less. 

Then the reviewer/examiner should address the following:
	(1).  Does the evidence in this case support assignment of separate diagnoses for depression and service-connected PTSD during the period from January 10, 2003, through September 27, 2006?
	Is it possible to separate out the symptoms of the Veteran's depression when evaluating the severity of the Veteran's service-connected PTSD during the period from January 10, 2003, through September 27, 2006?  
	If it is your opinion that the Veteran's depression is a separate disorder which may be distinguished from his PTSD during some portion of the period from January 10, 2003, through September 27, 2006, but not the entire period, please state when the separability of the diagnoses began and ended or should be considered terminated, and explain the basis for your opinion.  
	(2).  Is it at least as likely as not (i.e., a probability of 50 percent) that the Veteran's service-connected PTSD rendered him unable to secure and follow substantially gainful employment during the period from January 10, 2003 through September 28, 2006?  
	If you conclude that the Veteran's service-connected PTSD did not result in unemployability during this period, please explain the rationale underlying that conclusion.  Summarize the evidence that supports the conclusion that the Veteran remained able to obtain and retain substantially gainful employment, and describe the types of occupational tasks the Veteran remained able to complete despite PTSD.  
	(3).  If the Veteran's PTSD rendered him unable to secure or follow substantially gainful employment during some portion of the period from January 10, 2003, through September 28, 2006, but the Veteran was not unemployable for the entire period, provide an opinion as to when the severity of service-connected PTSD increased or decreased to change the Veteran's employability and industrial capability level.  Provide the beginning and ending dates of the period(s) during which the Veteran was employable and the beginning and ending dates of the period(s) during which the Veteran was not employable.  

If any requested opinion cannot be provided without resort to pure speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.), and identify the information needed to provide the requested opinion. 

4.  If, but only if, the reviewer who provides the opinions about occupational impairment due to psychiatric disability requested in paragraph #3 determines that the Veteran was employable during some portion of, or all of, the period from May 12, 2003 through January 2, 2006, then an internal medicine or other appropriate specialist should be asked to review the file and conduct any examination required to provide further opinion as set forth in this paragraph.   

The reviewer/examiner should be advised of the following (noted above):  
	Because a 100 percent evaluation due to TDIU is in effect from September 28, 2006, no opinion as to the Veteran's impairment(s) of employability after September 28, 2006, is sought.
	The term "as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is evenly divided, that is, a likelihood of 50 percent.  The term "more than likely" means likelihood greater than 50 percent; "less than likely" reflects a likelihood of 49 percent or less. 
	A veteran is individually unemployable for purposes of veterans' benefits when service-connected disability precludes substantially gainful employment (more than marginal employment) consistent with the veteran's educational and occupational background, but without regard to his age or any non service-connected disorders.  
	
The reviewer/examiner should be asked to address the following:
	(i). What occupational tasks were impaired by the Veteran's two service-connected disabilities other than PTSD, that is, hearing loss, evaluated as noncompensable, and tinnitus, evaluated as 10 percent disabling, during the period from May 12, 2003 through January 2, 2006?  
	(ii). Did the combination of impairments due to noncompensable hearing loss and compensable tinnitus, together with service-connected PTSD, when considered without regard to other disorders, preclude the Veteran from obtaining or retaining substantially gainful employment during the period from May 12, 2003 through January 2, 2006?  
	(iii). If the Veteran was employable during the period from May 12, 2003 through January 2, 2006, or some portion thereof, explain what industrial tasks he could perform despite hearing loss, tinnitus, and PTSD.

If any requested opinion cannot be provided without resort to pure speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.), and identify the information needed to provide the requested opinion. 

5.  If, but only if, the reviewer who provides the opinions about occupational impairment due to psychiatric disability requested in paragraph #3 determines that the Veteran was employable during some portion of, or all of, the period from January 3, 2006, through September 27, 2006, then an endocrinologist or other appropriate specialist should be asked to review the file and conduct any examination required to provide further opinion as set forth in this paragraph.   

The reviewer/examiner should be advised of the following (noted above):  
	Because a 100 percent evaluation due to TDIU is in effect from September 28, 2006, no opinion as to the Veteran's impairment(s) of employability after September 28, 2006, is sought.
	The term "as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is evenly divided, that is, a likelihood of 50 percent.  The term "more than likely" means likelihood greater than 50 percent; "less than likely" reflects a likelihood of 49 percent or less. 
	A veteran is individually unemployable for purposes of veterans' benefits when service-connected disability precludes substantially gainful employment (more than marginal employment) consistent with the veteran's educational and occupational background, but without regard to his age or any non service-connected disorders.  

The reviewer/examiner should be asked to address the following:
	(i). From January 3, 2006 to September 28, 2006, what occupational tasks were impaired by the Veteran's four service-connected disabilities other than PTSD, that is, diabetes mellitus, evaluated as 20 percent disabling, residuals, fracture of the left mandibular ramus, evaluated as noncompensable, hearing loss, evaluated as noncompensable, and tinnitus, evaluated as 10 percent disabling?  
	(ii). Did the combination of impairments due to those four service-connected disabilities (diabetes, mandible fracture residuals, hearing loss, tinnitus), together with service-connected PTSD, when considered without regard to other disorders for which service connection was not in effect, preclude the Veteran from obtaining or retaining substantially gainful employment during the period from January 3, 2006 through September 27, 2006, or some portion of that time period?
	(iii). If the Veteran was employable during the period from January 3, 2006 through September 27, 2006, or some portion thereof, explain what industrial tasks he could perform despite diabetes, mandible fracture residuals, hearing loss, tinnitus, and PTSD.

If any requested opinion cannot be provided without resort to pure speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.), and identify the information needed to provide the requested opinion. 

6.  Ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Readjudicate the Veteran's appeal.  If a claim on appeal is not granted to the Veteran's satisfaction, send him and his representative a Supplemental Statement of the Case and give them an opportunity to respond before returning the file to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

